Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered February 11, 1999, convicting defendant, after a jury trial, of burglary in the third degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years and time served, respectively, unanimously affirmed.
The court properly rejected defendant’s challenges for cause to two prospective jurors. We note that neither panelist questioned his own ability to render an impartial verdict. The panelists’ statements did not cast doubt on either’s ability to be fair (see, People v Arnold, 96 NY2d 358). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.